Case 9:17-cv-80495-KAM Document 182 Entered on FLSD Docket 10/09/2018 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION


                     Case No. 9:17-CV-80495-MARRA-MATTHEWMAN



  CONSUMER FINANCIAL PROTECTION
  BUREAU,

              Plaintiff,

        v.

  OCWEN FINANCIAL CORPORATION,
  OCWEN MORTGAGE SERVICING, INC.,
  and OCWEN LOAN SERVICING, LLC,

              Defendants.



       DECLARATION OF CATALINA E. AZUERO IN SUPPORT OF OCWEN’S
      OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL PRODUCTION AND
        RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION
                           REQUEST NOS. 8–10
Case 9:17-cv-80495-KAM Document 182 Entered on FLSD Docket 10/09/2018 Page 2 of 4




         I, Catalina Azuero, do hereby state as follows:
         1.      I am an attorney at the law firm Goodwin Procter, LLP and I am admitted as
  counsel for Defendants Ocwen Financial Corporation, Ocwen Mortgage Servicing, Inc., and
  Ocwen Loan Servicing, LLC (“Ocwen”) in the above-captioned action (the “Action”).
         2.      I make this Declaration based upon my personal knowledge in support of
  Ocwen’s Opposition to the Consumer Financial Protection Bureau’s (“Plaintiff”) Motion to
  Compel Production and Responses to Plaintiff’s First Request for Production, Request Nos. 8–
  10. If called as a witness, I could and would competently testify to the matters set forth herein.
         3.      Attached as Exhibit 1 is a true and correct copy of excerpts of the transcript from
  the Court’s August 9, 2018 hearing.
         4.      Attached as Exhibit 2 is a true and correct copy of Plaintiff’s Second Set of
  Requests for Production in this Action.
         5.      Attached as Exhibit 3 is a true and correct copy of excerpts from a letter dated
  March 30, 2018, from myself to Jean M. Healey and Jan Singelmann at the Consumer Financial
  Protection Bureau.


         I declare under penalty of perjury that the foregoing is true and correct to the best of my
  knowledge.


  Dated: October 9, 2018                          Respectfully submitted,


                                                  /s/ Catalina A. Azuero

                                                  Catalina E. Azuero (Fla. Bar No.: 821411)
                                                  GOODWIN PROCTER LLP
                                                  100 Northern Avenue
                                                  Boston, MA 02210
                                                  Tel.: 617.570.1000
                                                  cazuero@goodwinlaw.com

                                                  Thomas M. Hefferon (pro hac vice)
                                                  Sabrina M. Rose-Smith (pro hac vice)
                                                  GOODWIN PROCTER LLP
                                                  901 New York Ave., NW
                                                  Washington, DC 20001
                                                   1
Case 9:17-cv-80495-KAM Document 182 Entered on FLSD Docket 10/09/2018 Page 3 of 4




                                       Tel.: 202.346.4000
                                       thefferon@goodwinlaw.com
                                       srosesmith@goodwinlaw.com

                                       Matthew P. Previn (pro hac vice)
                                       BUCKLEY SANDLER, LLP
                                       1133 Avenue of the Americas, Suite 3100
                                       New York, NY 10036
                                       Tel.: 212.600.2310
                                       mprevin@buckleysandler.com

                                       Bridget Ann Berry
                                       Andrew Stuart Wein
                                       GREENBERG TRAURIG, P.A.
                                       777 South Flagler Drive, Suite 300 East
                                       West Palm Beach, FL 33401
                                       Tel.: 561.650.7900
                                       berryb@gtlaw.com
                                       weina@gtlaw.com

                                       Attorneys for Defendants Ocwen Financial Corp.,
                                       Ocwen Mortgage Servicing, Inc., and Ocwen
                                       Loan Servicing, LLC




                                        2
Case 9:17-cv-80495-KAM Document 182 Entered on FLSD Docket 10/09/2018 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
  October 9, 2018 via ECF on all counsel or parties of record listed below:

                                          Jean Healey
                                 Email: jean.healey@cfpb.gov

                                       Jan Singelmann
                              E-mail: jan.singelmann@cfpb.gov

                                          Atur Desai
                                 E-mail: atur.desai@cfpb.gov

                                         Tianna Baez
                                E-mail: tianna.baez@cfpb.gov

                                       Amanda Roberson
                              E-mail: amanda.roberson@cfpb.gov

                                      Erin Mary Kelly
                                 E-mail: erin.kelly@cfpb.gov

                                        James Savage
                               E-mail: james.savage@cfpb.gov

                                     Stephanie Brenowitz
                            E-mail: stephanie.brenowitz@cfpb.gov

                                         Greg Nodler
                                E-mail: greg.nodler@cfpb.gov

                                         Adam Cohen
                                E-mail: adam.cohen@cfpb.gov

                                Lawrence DeMille-Wagman
                             E-mail: lawrence.wagman@cfpb.gov

                                       Michael Posner
                              E-mail: michael.posner@cfpb.gov



                                              /s/ Catalina E. Azuero
                                               Catalina E. Azuero

                                              3
